        Case 4:19-cv-07650-HSG Document 35 Filed 05/26/20 Page 1 of 4



 1    DAVID H. KRAMER, SBN 168452                   MICHAEL R. REESE, SBN 206773
      WILSON SONSINI GOODRICH &                     REESE LLP
 2    ROSATI                                        100 West 93rd Street. 16th Floor
      Professional Corporation                      New York, New York 10025
 3    650 Page Mill Road                            Telephone:   (212) 643-0500
      Palo Alto, California 94304-1050              Facsimile:   (212) 253-4272
 4    Telephone: (650) 493-9300                     Email:       mreese@reesellp.com
      Facsimile: (650) 565-5100
 5    Email:       dkramer@wsgr.com                 GEORGE V. GRANADE, SBN 316050
                                                    REESE LLP
 6    Attorneys for Defendant                       8484 Wilshire Boulevard, Suite 515
      PINTEREST, INC.                               Los Angeles, California 90211
 7                                                  Telephone: 212-643-0500
                                                    Email: ggranade@reesellp.com
 8
                                                    Attorneys for Plaintiff
 9                                                  HAROLD DAVIS

10

11                                UNITED STATES DISTRICT COURT

12                               NORTHERN DISTRICT OF CALIFORNIA

13                                      OAKLAND DIVISION

14

15   HAROLD DAVIS,                          )   CASE NO.: 4:19-cv-07650-HSG
                                            )
16                  Plaintiff,              )   JOINT STIPULATION AND [PROPOSED]
                                            )   ORDER FOR AN EXTENDED BRIEFING
17                                          )
            v.                              )   SCHEDULE (as modified)
18                                          )
     PINTEREST, INC.,                       )   Civil Local Rule 6-2
19                                          )
                    Defendant.              )   Complaint Filed: November 20, 2019
20                                          )
                                            )   Honorable Haywood S. Gilliam, Jr.
21                                          )
                                            )
22                                          )
                                            )
23

24

25

26
27

28



     STIPULATION AND [PROPOSED] ORDER                                  CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 35 Filed 05/26/20 Page 2 of 4



 1          Pursuant to Civil Local Rule 6-2, Defendant Pinterest, Inc. (“Defendant”) and Plaintiff

 2   Harold Davis (“Plaintiff”) (collectively, the “Parties”), by and through their respective counsel of

 3   record, hereby stipulate as follows:

 4          WHEREAS Plaintiffs’ Opposition to Defendant’s Motion to Dismiss is currently due on

 5   May 25, 2020;

 6          WHEREAS the current COVID-19 pandemic and resulting emergency orders have

 7   disrupted the Parties’ ordinary courses of business and ability to respond to court filings;

 8          WHEREAS the Parties have agreed to an extended briefing schedule to enable the Parties

 9   to fully address the merits of Defendant’s motion under current circumstances;
10          Therefore, IT IS HEREBY STIPULATED by and between the Parties that:

11          (i) Plaintiff should have until June 8, 2020 to respond to Defendant’s motion to dismiss;

12          (ii) Defendant should have until June 29, 2020 to file its reply; and

13          (iii) The hearing on Defendant’s motion is adjourned from July 2, 2020, at 2:00 p.m. to

14   July 30, 2020 at 2:00 p.m., or on whichever date thereafter the Court may choose.

15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                                      -1-
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 35 Filed 05/26/20 Page 3 of 4



 1                                          Respectfully submitted,

 2   Dated: May 22, 2020                    WILSON SONSINI GOODRICH & ROSATI
                                            Professional Corporation
 3

 4
                                            By:   /s/ David H. Kramer
 5                                                 David H. Kramer
                                                   dkramer@wsgr.com
 6
                                            Attorneys for Defendant
 7                                          PINTEREST, INC.
 8

 9   Dated: May 22, 2020                    REESE LLP
10

11                                          By:      /s/ Michael R. Reese
                                                  Michael R. Reese
12
                                                  mreese@reesellp.com
13
                                            Attorneys for Plaintiff
14                                          HAROLD DAVIS
15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                          -2-
     STIPULATION AND [PROPOSED] ORDER                           CASE NO.: 4:19-CV-07650-HSG
        Case 4:19-cv-07650-HSG Document 35 Filed 05/26/20 Page 4 of 4



 1                                        [PROPOSED] ORDER

 2

 3          PURSUANT TO STIPULATION, IT IS HEREBY ORDERED THAT:

 4   (i) Plaintiff shall have until June 8, 2020 to respond to Defendant’s motion to dismiss;

 5   (ii) Defendant shall have until June 29, 2020 to file its reply; and

 6   (iii) The
           The motion
               hearing will
                       on Defendant’s  motion is on
                            be deemed submitted  adjourned from
                                                    the papers   July
                                                               upon   2, 2020,
                                                                    receipt     at 2:00
                                                                            of the finalp.m.
                                                                                         brief.to July 30,
 7   2020 at 2:00 p.m.

 8

 9
     Dated: May  __, 2020
            5/26/2020
10

11
                                                 HONORABLE HAYWOOD S. GILLIAM, JR.
12                                               United States District Judge
13

14

15

16
17

18

19

20

21

22

23

24

25

26
27

28


                                                      -3-
     STIPULATION AND [PROPOSED] ORDER                                        CASE NO.: 4:19-CV-07650-HSG
